DETAILED ACTION
1.          Claims 1-28 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 1/14/2021, the Office acknowledges the current status of the claims: claims 1-28 have been amended, and no new matter appears to be added.
3.          In response to the amendments received in the Office on 1/14/2021, the rejections of claims 1-28 under 35 USC §112(a) have been withdrawn.
4.          In response to the amendments received in the Office on 1/14/2021, the rejections of claims 1-7 and 15-21 under 35 USC §112(b) have been withdrawn.

Response to Arguments
5.          Applicant’s arguments with respect to claims 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
6.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.          Claims 1-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2018/0324889 A1 to Babaei et al. (hereinafter “Babaei”), claiming benefit to and fully-supported by provisionally-filed application number 62/501,653, filed May 4, 2017.
            Regarding Claim 1, Babaei discloses a method performed by a terminal in a wireless communication system, the method comprising:
     receiving, from a base station, a radio resource control (RRC) message including first configuration information for an uplink grant transmission, the first configuration information including information on a periodicity for the uplink grant transmission (Babaei: [0199] – “In an example, a wireless device may receive from a base station one or more radio resource control (RRC) messages. The one or more RRC messages may comprise first periodic resource allocation configuration parameters. The first periodic resource allocation configuration parameters may correspond to a first periodic resource allocation.  In an example, the first periodic resource allocation may correspond to a first grant-free resource allocation.” See also [0205-0214] – further includes an uplink grant with an SPS period, corresponding to a number of TTIs.);
     identifying a scheme for the uplink grant transmission, based on whether the first configuration information includes second configuration information for an uplink grant transmission of a first scheme (Babaei: [0199] – “In an example, the first grant-free resource allocation may be a type-1 grant-free resource allocation. In an example, the first grant-free resource allocation may be a type-2 grant-free resource allocation.” See also [0122], [0178], and [0181] – SPS configuration including one or more MCS is transmitted via at least RRC configuration.);
     transmitting, to the base station, data for the first scheme based on the periodicity, in case that the first configuration information includes the second configuration information (Babaei: [0199] – “With the type-2 grant-free resource allocation, a plurality of resources may be activated in response to receiving the first periodic resource allocation configuration parameters (e.g., configuration parameters of the first type-2 grant-free resource allocation)…” Examiner notes this suggests the terminal is then operable to transmit data on the activated resource, if data is available to transmit. See also [0202-0203].); and
     transmitting, to the base station, data for a second scheme based on the periodicity, in case that the first configuration information does not include the second configuration information (Babaei: [0199] – “In an example, the first grant-free resource allocation may be a type-2 grant-free resource allocation.  With the type-2 grant-free resource allocation, a plurality of resources may be activated in response to receiving the first periodic resource allocation configuration parameters (e.g., configuration parameters of the first type-2 grant-free resource allocation) and receiving an activation DCI activating the first type-2 grant-free resource allocation.” See also [0200-0211].),
wherein an uplink transmission of the second scheme is activated by a physical downlink control channel (PDCCH) (Babaei: [0145] and [0205-0206] – corresponds to an activation initiated via PDCCH.).
            Regarding Claim 2, Babaei discloses the method of claim 1, wherein the second configuration information includes (Babaei: [0204] –…”) and information on a resource in a time domain to initialize the uplink grant transmission of the first scheme (Babaei: [0204] – “In an example, the wireless device may determine the SPS occasions using a SPS period (e.g., configured by RRC) and/or the offset value and/or a first duration (e.g., a default TTI and/or a first number of symbols and/or a first number of subframes and/or a first number of slots and/or a first number of mini-slots, etc.).” As is well-known in the art, any information communicated in the form of symbols, slots, resource blocks, resource block groups, or subcarrier spacings is information related to configuration in the time domain. See also [0124] and [0196].), 
     wherein the transmitting, to the base station, the data for the first scheme further comprises: 
          initializing the uplink grant transmission of the first scheme to start in a time resource which is determined based on the information on the resource in the time domain (Examiner notes this type of configuration relates to a transmission time interval (TTI) which includes at least a start time, and is disclosed by Babaei in at least [0204] – “The MAC entity may store the uplink grant and the associated HARQ information as configured uplink grant.  The MAC entity may initialise (if not active) or re-initialise (if already active) the configured uplink grant to start in this TTI and to recur according to SPS rules.” [0196] – “In an example, the first periodicity parameter indicates a number symbols; the one or more first fields indicate a symbol duration.  The time interval between two subsequent transmission occasions may be based on the number of symbols multiplied with the symbol duration.  In an example, the first duration may be one or more subframes, one or more slot durations, one or more mini-slot durations, and/or one or more symbols, etc. In an example, the first duration may be a fraction of a subframe (e.g., 0.2, 0.5, etc.).  In an example, the first duration may be pre-configured.  In an example, the first duration may be configured for the wireless device (e.g., using RRC).” See also [0202-0203].), and 
     wherein the information on the resource in the time domain includes first information associated with a system frame number and second information associated with a symbol (Babaei: [0215-0218] – symbol information corresponds to symbol duration and system frame number (also demarcated as “SF number” or “SFN”) is included with TTI information.).
            Regarding Claim 3, Babaei discloses the method of claim 1, wherein the first configuration information further includes a number of HARQ processes for the uplink grant transmission (Babaei: [0211] – “In an example, the wireless device may use a rule to determine the HARQ process ID for subsequent SPS occasions.  In an example, the HARQ IDs for subsequent SPS occasions may increase sequentially within a pool of HARQ process IDs.  In an example, the pool of HARQ process IDs may be from 0 to numberOfConfUlSPS-Processes-1 where numberOfConfUlSPS-Processes is configured for the wireless device.  In an example, the pool of HARQ process IDs may be from process#1 to process#2 where process#1 and/or process#2 may be configured for the wireless device…In an example, numberOfConfUlSPS-Processes and/or process#1 and/or process#2 may be configured using RRC.”).
            Regarding Claim 4, Babaei discloses the method of claim 2, further comprising:
     receiving, from the base station, a radio network temporary identifier (RNTI) associated with a retransmission (Babaei: [0206] – a MAC entity (terminal) may be configured with an SPS C-RNTI, which is commonly associated with activation, deactivation, re-activation, and retransmission for scheduled unicast transmission. See also [0210].), and
     wherein the information on the resource in the time domain is configured for one serving cell and the RNTI is configured for multiple serving cells (Babaei: [0143], [0188], and [0206] - when a MAC entity is configured with an SPS C-RNTI and the serving cell is part of a timing advance group (TAG), the “RNTI” is aligned to a plurality of serving cells and the same timing reference.).
            Regarding Claim 5, Babaei discloses the method of claim 4, further comprising:
     receiving, from the base station, hybrid automatic repeat request (HARQ) information on a PDCCH addressed to the RNTI (Babaei: [0206] – “In an example, for each TTI and for each Serving Cell belonging to a TAG that has a running timeAlignmentTimer and for each grant received for this TTI: if an uplink grant for this TTI and this Serving Cell has been received on the PDCCH for the MAC entity's C-RNTI or Temporary C-RNTI or if an uplink grant for this TTI has been received in a Random Access Response: if the uplink grant is for MAC entity's C-RNTI and if the previous uplink grant delivered to the HARQ entity for the same HARQ process was either an uplink grant received for the MAC entity's Semi-Persistent Scheduling C-RNTI or a configured uplink grant:…”); and
     performing the retransmission in case that a new data indicator (NDI) in the received HARQ information is 1 (Babaei: [0206] – “Otherwise, if this Serving Cell is the SpCell and if an uplink grant for this TTI has been received for the SpCell on the PDCCH of the SpCell for the MAC entity's Semi-Persistent Scheduling C-RNTI and if the NDI in the received HARQ information is 1, the MAC entity may consider the NDI for the corresponding HARQ process not to have been toggled.  The MAC entity may deliver the uplink grant and the associated HARQ information to the HARQ entity for this TTI.  Otherwise if the NDI in the received HARQ information is 0: if PDCCH contents indicate SPS release: if the MAC entity is configured with skipUplinkTxSPS: the MAC entity may trigger an SPS confirmation. [I]f an uplink grant for this TTI has been configured: the MAC entity may consider the NDI bit for the corresponding HARQ process to have been toggled.  The MAC entity may deliver the configured uplink grant and the associated HARQ information to the HARQ entity for this TTI.  Otherwise, the MAC entity may clear the configured uplink grant (if any).  Otherwise if the MAC entity is configured with skipUplinkTxSPS: the MAC entity may trigger an SPS confirmation.” Examiner notes the preceding suggests retransmission if the NDI bit is toggled to 1, since there is no SPS confirmation (NDI is 0).).
            Regarding Claim 6, Babaei discloses the method of claim 1, wherein the second configuration information further includes information on modulation and coding scheme (MCS) (Babaei: [0178] – “In an example, the SPS grants may be configured periodically.  In an example, a SPS period may be configured for the wireless device using RRC.  In an example, frequency resources (e.g., resource blocks, etc.) and/or time resources and/or modulation and coding scheme (MCS) and/or redundancy version (RV), etc., for SPS may be provided to the UE using RRC configuration and/or using grant/DCI.”) and a transport block size (TBS) for the uplink grant transmission of the first scheme (Babaei: [0179] and [0200] – “In an example, the DCI may comprise one or more first fields.  In an example, the DCI may indicate radio resources for transmission of a plurality of transport blocks.  In an example, the DCI may comprise one or more second fields indicating the radio resources for transmission of the plurality of transport blocks.  In an example, the DCI may indicate one or more transmission durations up to a first value.  In an example, a transmission duration in the one or more transmission durations may correspond to a transport block/packet duration.  In an example, a transmission duration in the one or more transmission durations may correspond to a transmission time interval (TTI).”).
            Regarding Claim 7, Babaei discloses the method of claim 1, wherein the second configuration information further includes information on a resource in a frequency domain for the uplink grant transmission of the grant scheme (Babaei: [0124-0125] and [0178] – “In an example, frequency resources (e.g., resource blocks, etc.) and/or time resources and/or modulation and coding scheme (MCS) and/or redundancy version (RV), etc., for SPS may be provided to the UE using RRC configuration and/or using grant/DCI.”).

Claims 15-21, directed to an apparatus embodiment of claims 1-7, recite similar features as claims 1-7, respectively, and are therefore rejected upon the same grounds as claims 1-7. Please see above rejections of claims 1-7. Babaei further discloses the device as a terminal, comprising at least a transceiver and a controller (Babaei: Figure 4, element 406, comprising elements 407 and 408, respective to the terminal, transceiver, and controller.).

            Regarding Claim 8, Babaei discloses a method performed by a base station in a wireless communication system, the method comprising:
     transmitting, to a terminal, a radio resource control (RRC) message including first configuration information for an uplink grant transmission, the first configuration information including information on a periodicity for the uplink grant transmission (Babaei: [0199] – “In an example, a wireless device may receive from a base station one or more radio resource control (RRC) messages. The one or more RRC messages may comprise first periodic resource allocation configuration parameters. The first periodic resource allocation configuration parameters may correspond to a first periodic resource allocation.  In an example, the first periodic resource allocation may correspond to a first grant-free resource allocation.” See also [0205-0214] – further includes an uplink grant with an SPS period, corresponding to a number of TTIs.);
     receiving, from the terminal, data for a first scheme based on the periodicity, in case that the first configuration information includes second configuration information for the uplink grant transmission of the first type transmission With the type-2 grant-free resource allocation, a plurality of resources may be activated in response to receiving the first periodic resource allocation configuration parameters (e.g., configuration parameters of the first type-2 grant-free resource allocation)…” Examiner notes this suggests the terminal is then operable to transmit data on the activated resource, if data is available to transmit. See also [0202-0203].); and
     receiving, from the terminal, data for an uplink grant transmission of a second scheme based on the periodicity, in a case that the first configuration information does not include the second configuration information (Babaei: [0199] – “In an example, the first grant-free resource allocation may be a type-2 grant-free resource allocation.  With the type-2 grant-free resource allocation, a plurality of resources may be activated in response to receiving the first periodic resource allocation configuration parameters (e.g., configuration parameters of the first type-2 grant-free resource allocation) and receiving an activation DCI activating the first type-2 grant-free resource allocation.” See also [0200-0211].),
     wherein an uplink transmission of the second scheme is activated by a physical downlink control channel (PDCCH) (Babaei: [0145] and [0205-0206] – corresponds to an activation initiated via PDCCH.). 
            Regarding Claim 9, Babaei discloses the method of claim 8, wherein the second configuration information includes information on a resource in a time domain to initialize the uplink grant transmission of the first scheme (Babaei: [0204] – “In an example, the wireless device may determine the SPS occasions using a SPS period (e.g., configured by RRC) and/or the offset value and/or a first duration (e.g., a default TTI and/or a first number of symbols and/or a first number of subframes and/or a first number of slots and/or a first number of mini-slots, etc.).” As is well-known in the art, any information communicated in the form of symbols, slots, resource blocks, resource block groups, or subcarrier spacings is information related to configuration in the time domain. See also [0124] and [0196].),
     wherein the uplink grant transmission of the first scheme is initiated in a time resource (Examiner notes this type of configuration relates to a transmission time interval (TTI) which includes at least a start time, and is disclosed by Babaei in at least [0204] – “The MAC entity may store the uplink grant and the associated HARQ information as configured uplink grant.  The MAC entity may initialise (if not active) or re-initialise (if already active) the configured uplink grant to start in this TTI and to recur according to SPS rules.”),
     wherein the time resource is identified based on the information on the resource in the time domain (Examiner notes this type of configuration relates to a transmission time interval (TTI) which includes at least a start time, and is disclosed by Babaei in at least [0204] – “The MAC entity may store the uplink grant and the associated HARQ information as configured uplink grant.  The MAC entity may initialise (if not active) or re-initialise (if already active) the configured uplink grant to start in this TTI and to recur according to SPS rules.”), and
     wherein the information on the resource in the time domain includes first information associated with a system frame number and second information associated with a symbol (Babaei: [0215-0218] – symbol information corresponds to 
            Regarding Claim 10, Babaei discloses the method of claim 8, wherein the first configuration information further includes a number of HARQ processes for the uplink grant transmission (Babaei: [0211] – “In an example, the wireless device may use a rule to determine the HARQ process ID for subsequent SPS occasions.  In an example, the HARQ IDs for subsequent SPS occasions may increase sequentially within a pool of HARQ process IDs.  In an example, the pool of HARQ process IDs may be from 0 to numberOfConfUlSPS-Processes-1 where numberOfConfUlSPS-Processes is configured for the wireless device.  In an example, the pool of HARQ process IDs may be from process#1 to process#2 where process#1 and/or process#2 may be configured for the wireless device…In an example, numberOfConfUlSPS-Processes and/or process#1 and/or process#2 may be configured using RRC.”).
            Regarding Claim 11, Babaei discloses the method of claim 9, further comprising:
     transmitting, to the terminal, a radio network temporary identifier (RNTI) associated with a retransmission (Babaei: [0206] – a MAC entity (terminal) may be configured with an SPS C-RNTI, which is commonly associated with activation, deactivation, re-activation, and retransmission for scheduled unicast transmission. See also [0210].), and
     wherein the information on the resource in the time domain is configured for one serving cell and the RNTI is configured for multiple serving cells (Babaei: [0143], [0188], and [0206] - when a MAC entity is configured with an SPS C-RNTI and 
            Regarding Claim 12, Babaei discloses the method of claim 11, further comprising:
     transmitting, to the terminal, hybrid automatic repeat request (HARQ) information on a PDCCH addressed to the RNTI (Babaei: [0206] – “In an example, for each TTI and for each Serving Cell belonging to a TAG that has a running timeAlignmentTimer and for each grant received for this TTI: if an uplink grant for this TTI and this Serving Cell has been received on the PDCCH for the MAC entity's C-RNTI or Temporary C-RNTI or if an uplink grant for this TTI has been received in a Random Access Response: if the uplink grant is for MAC entity's C-RNTI and if the previous uplink grant delivered to the HARQ entity for the same HARQ process was either an uplink grant received for the MAC entity's Semi-Persistent Scheduling C-RNTI or a configured uplink grant:…”); and
     receiving, from the terminal, data for the retransmission for the uplink grant, in case that a new data indicator (NDI) in the HARQ information is 1 (Babaei: [0206] – “Otherwise, if this Serving Cell is the SpCell and if an uplink grant for this TTI has been received for the SpCell on the PDCCH of the SpCell for the MAC entity's Semi-Persistent Scheduling C-RNTI and if the NDI in the received HARQ information is 1, the MAC entity may consider the NDI for the corresponding HARQ process not to have been toggled.  The MAC entity may deliver the uplink grant and the associated HARQ information to the HARQ entity for this TTI.  Otherwise if the NDI in the received HARQ information is 0: if PDCCH contents indicate SPS release: if the MAC entity is configured with skipUplinkTxSPS: the MAC entity may trigger an SPS confirmation. [I]f an uplink grant for this TTI has been configured: the MAC entity may consider the NDI bit for the corresponding HARQ process to have been toggled.  The MAC entity may deliver the configured uplink grant and the associated HARQ information to the HARQ entity for this TTI.  Otherwise, the MAC entity may clear the configured uplink grant (if any).  Otherwise if the MAC entity is configured with skipUplinkTxSPS: the MAC entity may trigger an SPS confirmation.” Examiner notes the preceding suggests retransmission if the NDI bit is toggled to 1, since there is no SPS confirmation (NDI is 0).).
            Regarding Claim 13, Babaei discloses the method of claim 9, wherein the second configuration information further includes information on modulation and coding scheme (MCS) (Babaei: [0178] – “In an example, the SPS grants may be configured periodically.  In an example, a SPS period may be configured for the wireless device using RRC.  In an example, frequency resources (e.g., resource blocks, etc.) and/or time resources and/or modulation and coding scheme (MCS) and/or redundancy version (RV), etc., for SPS may be provided to the UE using RRC configuration and/or using grant/DCI.”) and a transport block size (TBS) for the uplink grant transmission of the first scheme (Babaei: [0179] and [0200] – “In an example, the DCI may comprise one or more first fields.  In an example, the DCI may indicate radio resources for transmission of a plurality of transport blocks.  In an example, the DCI may comprise one or more second fields indicating the radio resources for transmission of the plurality of transport blocks.  In an example, the DCI may indicate one or more transmission durations up to a first value.  In an example, a transmission duration in the one or more transmission durations may correspond to a transport block/packet duration.  In an example, a transmission duration in the one or more transmission durations may correspond to a transmission time interval (TTI).”).
            Regarding Claim 14, Babaei discloses the method of claim 9, wherein the second configuration information further includes information on a resource in a frequency domain for the uplink grant transmission of the first scheme (Babaei: [0124-0125] and [0178] – “In an example, frequency resources (e.g., resource blocks, etc.) and/or time resources and/or modulation and coding scheme (MCS) and/or redundancy version (RV), etc., for SPS may be provided to the UE using RRC configuration and/or using grant/DCI.”).

            Claims 22-28, directed to an apparatus embodiment of claims 8-14, recite similar features as claims 8-14, respectively, and are therefore rejected upon the same grounds as claims 8-14. Please see above rejections of claims 8-14. Babaei further discloses the device as a base station, comprising at least a transceiver and a controller (Babaei: Figure 4, element 401, comprising elements 402 and 403, respective to the base station, transceiver, and controller.).

Conclusion
8.          Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

9.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2019/0149279 A1 to Lee et al. at [0007-0008], [0065], [0068], [0128-0137], [0145-0161];
US PGPub 2019/0090266 A1 to Zhao at [0010], [0022], [0027], [0039], [0092], [0111], [0127], [0146], [0165], [0267];
US PGPub 2011/0103327 A1 to Lee et al. at [0065], [0067], [0069], [0075], [0081-0084];
US PGPub 2018/0310335 A1 to Tang et al. at [0184];
US PGPub 2018/0049225 A1 to Lee et al. at [0043], [0045], [0085]; and
US PGPub 2019/0045507 A1 to Sorrentino et al. at [0015], [0055], and claim 59.

10.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
11.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 22, 2021